Citation Nr: 0924565	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  96-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from November 1990 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO determined that, as 
new and material evidence had not been submitted, the 
Veteran's previously denied claim of entitlement to service 
connection for a back condition would not be reopened.  
Although the Veteran initially requested a Board hearing in 
July 1996, he subsequently withdrew this request in December 
1998.  See 38 C.F.R. § 20.704.

In April 1999, the Board found that new and material evidence 
had been received to reopen the Veteran's previously denied 
service connection claim for a back disability and remanded 
this claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  The RO 
subsequently denied the Veteran's service connection claim 
for a back disorder on a de novo basis in October 2002.

In July 2003 and June and November 2006, the Board again 
remanded the Veteran's appeal to the RO/AMC.


FINDING OF FACT

Without good cause, the Veteran failed to report for several 
VA examinations scheduled for the purpose of determining the 
etiology of his claimed back disability.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2004, March 2005, June and November 
2006, June 2007, and March and April 2008, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence, statements from persons who knew the 
Veteran and had knowledge of his back disability during 
service, and noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Although the notification did not advise the Veteran of the 
reasons for the prior denial of the claim of service 
connection for a back disability, the Board finds that 
failure to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted in 
the Introduction, in April 1999, the Board reopened and 
remanded the Veteran's claim of service connection for a back 
disability.  

Additional notice of the five elements of a service-
connection claim was provided in June 2006, the November 2006 
VCAA notice letter, the June 2007 VCAA notice letter, March 
2008, and in the April 2008 VCAA notice letter, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court or Veterans Court) held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's reopened claim of service connection for a back 
disability is being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has failed to report for VA examinations in March 
and December 2008 and has not shown good cause for his 
failure to report for either of these examinations.  Letters 
from the RO dated in March and November 2008, as well as the 
April 2009 supplemental statement of the case (SSOC), all 
informed him that failure to report for a scheduled VA 
examination may have adverse consequences, including the 
possible denial of his claims.  The March and November 2008 
letters from the RO also afforded the Veteran the opportunity 
to reschedule a VA examination, but he failed to respond.  

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination and the Veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. §§ 3.655(a)-(b) (2008).  In view of the foregoing, the 
Board concludes that there is no duty to attempt to provide 
another examination or medical opinion.  And, as VA has 
fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Veteran contends that he incurred a back disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Pursuant to the Board's November 2006 remand, the Veteran was 
scheduled for VA examination in March and December 2008.  He 
was advised of the adverse consequences of failing to appear 
for a VA examination without good cause by correspondence 
from the RO dated in March and November 2008.  He also was 
advised of the adverse consequences of failing to appear for 
a VA examination without good cause by the April 2009 SSOC.    

To date, the Veteran has not responded to any of the 
correspondence sent to him concerning his failure to report 
for VA examinations scheduled in connection with his reopened 
claim of service connection for a back disability.  The Board 
observes that the Veteran's address of record has changed 
repeatedly in the past few years and he never notified VA of 
these changes.  The evidence of record indicates that there 
was an exhaustive search of postal service records for the 
Veteran's current mailing address by the RO/AMC when VA 
examination notices and other correspondence to the Veteran 
were furnished.  None of the VA examination notice letters or 
other correspondence sent from VA to the Veteran at the 
specified address of record was returned as undeliverable by 
the postal service.  In the April 2009 SSOC, the AMC told the 
Veteran that they had been notified of his failure to report 
and provided him information regarding the consequences of 
his failure to attend a scheduled VA examination.  The April 
2009 SSOC also was sent to the Veteran's current service 
representative.

The Veteran's service representative asserted in a June 2009 
Post-Remand Brief that the Veteran's failure to report for VA 
examinations in March and December 2008 "is not 
determinative of the outcome in this appeal."  See Post-
Remand Brief, dated June 15, 2009, at pp. 2.  Contrary to the 
assertions of the Veteran's service representative, the Board 
notes that the regulations provide that when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase or a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  In this case, neither the Veteran nor his 
service representative has explained why he failed to report 
without good cause for VA examinations.

There is insufficient medical evidence of record to 
adjudicate the Veteran's reopened claim of service connection 
for a back disability.  Current examination findings are 
necessary to assess his back disability and whether it is 
related to active service or any incident of such service.  
As noted above, VA's duty to assist the Veteran is not a 
one-way street.  The Veteran also has an obligation to assist 
in the adjudication of his claims.  The Veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same. 38 C.F.R. §§ 
3.326, 3.327 (2007).

Accordingly, the Board finds that the Veteran failed to 
report, without good cause, for VA examinations scheduled in 
connection with his reopened claim of service connection for 
a back disability.  Consistent with 38 C.F.R. § 3.655(b), 
this claim must be denied.  Because the law is dispositive in 
this case, this claim must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994); see also VAOPGCPREC 5-04.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


